DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to amendment
In the amendment filed on 11/15/2021 Applicant cancelled claims 4, 8, 10, 11, 18, and 20-22 and amended claims 1, 9, 12, 13, 15, 19, and 29. Claims 1, 9, 12, 13, 15, 16, 19, 28-30, and 59 are pending and are examined.

Withdrawn claim objections and rejections
Claim Objections
The objections to the claims 8 and 9 is withdrawn in view of the amendments to the claims.
Claim Rejections - 35 USC § 102
The rejection of claims 1, 4, 10-13, 15, 16, 18, 28, and 29 under 35 U.S.C. 102(a)(1) as being anticipated by Guo et al. is withdrawn in view of the amendments to the claims.

The rejection of claims 1, 4, 10-13, 15, 16, 18, 28, and 29 under 35 U.S.C. 102(a)(1) as being anticipated by Gourlay et al. is withdrawn in view of the amendments to the claims.

New and maintained claim rejections necessitated by amendment 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10-13, 15, 16, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al.  in view of Gourlay et al. (cited in the previous Office action).
The claims are drawn to a method of delay of progression or treatment of a B cell cancer in a subject, comprising administering to a therapeutically effective amount of (S)-7(1-acryloylpiperidin-4-yl)-2-( 4-phenoxyphenyl)-4,5,6, 7-tetrahydropyrazolo[1,5-a]pyrimidine-3-carboxamide, in combination with a therapeutically effective amount of obinituzumab or an anti-PD-1 antibody of VH of SEQ ID NO: 24 and VL of SEQ ID NO: 26. The B cell cancer is CLL, SLL, FL, MCL, MZL, WM, HCL, BL, DLBCL, or Multiple
Myeloma or a relapsed or refractory B cell cancer.
Guo et al. teaches fused heterocyclic compounds as Bruton’s tyrosine kinase inhibitors and salts thereof, compositions thereof, and methods for treating disorders mediated thereby (abstract). The diseases treated comprise cancer, and in particular chronic lymphocytic lymphoma, non-Hodgkin's lymphoma, diffuse large B cell lymphoma, mantle cell lymphoma, follicular lymphoma and chronic lymphocytic leukemia (claims 14 and 15), relapsed or refractory mantle cell lymphoma (MCL) and chronic lymphocytic leukemia (CLL) ([003]). One of the compounds is (S)-7-(1-acryloylpiperidin-4-yl)-2-(4-phenoxyphenyl)-4, 5, 6, 7-tetrahydropyrazolo [1, 5-a] pyrimidine- 3-carboxamide, compound No. 103 (or stereo isomers ([008]). The treatment may comprise administering anti-CD-20 antibodies rituximab or tositumomab ([0120]). The dosage for the BTK inhibitor is between 0.1-2000 mg/day (in particular doses between 10-500 mg/day) ([0133]).
obinituzumab or an anti-PD-1 antibody.
Gourlay et al. teaches a method of treating an autoimmune and/or inflammatory disease in a mammal in need thereof, comprising administering a therapeutically effective amount of a BTK inhibitor in combination with a noncorticosteroidal immunosuppressive or anti-inflammatory agent; the autoimmune and/ or inflammatory disease is chosen from neoplastic diseases(for palliative management of leukemias and lymphomas in adults and acute leukemia of childhood), and the noncorticosteroidal immunosuppressive or anti-inflammatory agent is anti-CD20 antibody obinituzumab, (see claims 5, 8-10, 13, p.9, first §). One of the BTK inhibitors taught is 7-(1 acryloylpiperidin-4-yl)-2-(4-phenoxyphenyl)-4, 5, 6, 7-tetrahydropyrazolo [1, 5-a] pyrimidine-3-carboxamide (claim 14, line 1-third structure from left). 
It would have been obvious for a person of ordinary skill in the art at the time that the invention was filed to have combined the teachings of Guo et al and Gourlay et al. and treat B-cell cancer with (S)-7-(1-acryloylpiperidin-4-yl)-2-(4-phenoxyphenyl)-4,5,6, 7-tetrahydropyrazolo[1,5-a]pyrimidine- 3-carboxamide and obinituzumab with a reasonable expectation of success, because other anti-CD20 antibodies were used for the same reasons by Guo et al. The BTK inhibitor and obinituzumab were used By Gourlay et al. in the management of leukemia and lymphomas (which are known to comprise B-cell malignancies). Thus a skilled artisan was applying known compounds in the art which were used for treating B-cell malignancies.

1, 9, 12, 13, 15, 16, 19, 28-30,
Claims 1, 9, 12, 15, 16, 19 and 59 remain rejected under 35 U.S.C. 103 as being unpatentable over Hamdy et al. in view of over Li Na et al. and the data sheet from MedChemExpress for BGB-3111 (Zanubrutinib) (all cited previously). 
The claims are drawn to a method of delay of progression or treatment of a B cell cancer in a subject, comprising administering to a therapeutically effective amount of (S)-7(1-acryloylpiperidin-4-yl)-2-( 4-phenoxyphenyl)-4,5,6, 7-tetrahydropyrazolo[1,5-a]pyrimidine-3-carboxamide, in combination with a therapeutically effective amount of obinituzumab or an anti-PD-1 antibody of VH of SEQ ID NO: 24 and VL of SEQ ID NO: 26. The B cell cancer is CLL, SLL, FL, MCL, MZL, WM, HCL, BL, DLBCL, or Multiple myeloma). 
Hamdy et al. teaches therapeutic methods of using a BTK inhibitor to treat solid tumor cancers by modulation of the tumor microenvironment, including macrophages, monocytes, mast cells, helper T cells, cytotoxic T cells, regulatory T cells, natural killer cells, myeloid-derived suppressor cells, regulatory B cells, neutrophils, dendritic cells, and fibroblasts. The reference claims a method of treating a cancer in a human, comprising the step of administering a therapeutically effective dose of a BTK inhibitor, and further comprising the step of administering a therapeutically effective dose of obinituzumab ([0374]), wherein the cancer is a B cell hematological malignancy (chronic lymphocytic leukemia (CLL), small lymphocytic leukemia (SLL), non-
Hodgkin's lymphoma (NHL), diffuse large B cell lymphoma (DLBCL), follicular lymphoma (FL), mantle cell lymphoma (MCL), Hodgkin's lymphoma, B cell acute lymphoblastic leukemia (B-ALL), Burkitt's lymphoma, Waldenstrom's macroglobulinemia (WM), Burkitt's lymphoma, multiple myeloma, primary central nervous system lymphoma) (see claims 3, 5-6). The hematological cancers may be relapsed lymphoid cancers ([0437], Table 7). Thus, Hamdy et al. is relevant for the claims 1, 12, 15, and 16, with the difference that reference does not teach using (S)-7(1-acryloylpiperidin-4-yl)-2-( 4-phenoxyphenyl)-4,5,6, 7-tetrahydropyrazolo[1,5-a]pyrimidine-3-carboxamide (zanubrutinib- the compound claimed in the instant Application) but ibrutinib.
Li Na et al. disclose that BTK, an essential component of the BCR pathway, has emerged as novel target in the treatment of B-cell malignancies. Although Ibrutinib, the first-in-class irreversible inhibitor of BTK, showed promising clinical activity, recent study revealed that ibrutinib could antagonize rituximab induced antigen-dependent cell mediated cytotoxicity (ADCC) by inhibiting ITK kinase activity, suggesting the potential limitations in its clinical application. BGB-3111 is a novel, highly selective, second generation BTK inhibitor, used in hematological cancers. In several MCL and DLBCL cell lines, BGB-3111 inhibited BCR aggregation-triggered BTK autophosphorylation, blocked downstream PLC-γ2 signaling, and potently inhibited cell proliferation. In comparison with ibrutinib, BGB-3111 showed much more restricted off-target activities against a panel of kinases, including ITK. While ibrutinib significantly inhibited rituximab-induced NK cell IFN-γ secretion and in vitro cytotoxicity on mantle cell lymphoma cells, BGB-3111 was at least 10-fold weaker than ibrutinib in inhibiting rituximab induced ADCC, consistent with its weak ITK inhibition activity. In mouse BTK occupancy assays, treatment with BGB- 3111 resulted in a dose-dependent BTK occupancy and showed about 3-fold more potency than ibrutinib in target organs, including PBMC and spleen. BGB-3111 induced dose-dependent anti-tumor effects against REC-1 MCL xenografts engrafted either subcutaneously or systemically via tail vein injection in mice. In the 
The compound BGB-3111 of Li Na et al. reference has the structure of the instant Application’s compound, as can be determined from the data sheet from MedChemExpress. Also, the data sheet has as reference the Li Na et al. document, thus acknowledging the identity of the compounds.
It would have been obvious for a person of ordinary skill in the art at the time that the invention was filed to have substituted the ibrutinib in the method of Hamdy et al. with zanubrutinib as taught by Li Na et al. with an excellent expectation of success. This is because both ibrutinib and zanubrutinib are Bruton’s kinase inhibitors and would have had similar effects. Moreover, a skilled artisan would have been strongly motivated to 
On pages 8-9 of the remarks Applicant argues that: “Thus, Hamdy '994, Li Na, and the zanubrutinib datasheet, taken together, provide no data or other evidence to support a finding that the skilled person would select an entirely different combination than any combination disclosed in the references (i.e., the particular BTK inhibitor recited in the present claims with obinituzumab or the recited anti-PD1 antibody) for treatment of a B-cell cancer. The combination of references certainly does not lead the skilled person to a reasonable expectation of success in achieving treatment of a B-cell cancer using the claimed combination therapies.”
The arguments were carefully considered but not found persuasive because Hamdy clearly uses obinituzumab in combination with ibrutinib for treating B cell malignancies and recognizes the shortcomings of Ibrutinib. Therefore, a skilled artisan would have been prompted to change the Ibrutininb and try to obtainbetter results, with less side effects, by using the superior compound of Li Na.

Claims 1, 9 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Hamdy ’228 in view of Li Na et al., the data sheet from MedChemExpress for BGB-3111 (Zanubrutinib) and in further view of Kang Li et al. (all cited previously). 
The claims are drawn to a method of delay of progression or treatment of a B cell cancer in a subject, comprising administering to a therapeutically effective amount of (S)-7(1-acryloylpiperidin-4-yl)-2-( 4-phenoxyphenyl)-4,5,6, 7-tetrahydropyrazolo[1,5-a]pyrimidine-3-carboxamide, in combination with a therapeutically effective amount of H of SEQ ID NO: 24 and VL of SEQ ID NO: 26. The antibody is admnisitered at a dose of 2 mg/kg Q3W to 200 mg/kg Q3W. The PD-1 antibody comprises an IgG4 constant domain amino acid sequence of SEQ ID NO: 88.
In addition to the teachings shown supra, Hamdy ‘228 disclosed that combinations of a BTK inhibitor ibrutinib, and a PD-1 inhibitor (e.g. an anti-PD-1antibody) are effective and synergistic in the treatment of cancers ([00012]). One of the antibodies used is nivolumab, a fully human IgG4 antibody blocking the PD-1 receptor ([00791]).
The teachings of Hamdy ’228 and Li Na et al., while indicating the use of a PD-1 antibody, were silent about the PD-1 antibody indicated in the instant claims. Li Na et al. also disclosed the superior properties of zanubrutinib vs. ibrutinib.
Kang et al. teach the humanized mouse monoclonal antibody (hu317-4B6) which has the heavy chain variable region (VH) amino acid sequence of SEO ID NO: 24, a light chain variable region (VL) amino acid sequence of SEO ID NO: 26 (table 4, claims 22-25). The antibody may also have an antibody IgG4 heavy chain effector or constant domain comprising SEQ ID NO: 88 (claims 31-34). The antibody was used in a method of treatment of cancer (claim 35). The dosage was 10mg/kg every 10 days.
It would have been obvious for a person of ordinary skill in the art at the time that the invention was filed to have substituted the ibrutinib in the method of Hamdy ‘228 with zanubrutinib as taught by Li Na et al. with an excellent expectation of success. This is because both ibrutinib and zanubrutinib are Bruton’s kinase inhibitor and would have similar effects. Moreover, a skilled artisan would have been strongly motivated to in vitro and in vivo, when compared with the old compound, ibrutinib. Further, a skilled artisan would have had a choice of anti- PD1 antibodies offered by Kang et al. which used the antibodies for treating cancer. With regard to the exact administration regimen, Kang et al. already used 10mg/kg, which is within the range instantly claimed and a person of ordinary skill in the art is entitled to optimization of ranges regarding the dosing to achieve best results.
 On pages 9-10 of the remarks Applicant argues that: Kang discloses an anti-PD-1 antibody having the recited VH and VL regions, but does not disclose the combination of the antibody with the claimed BTK inhibitor. As with the other cited references, the skilled person would have no reasonable expectation of success in selecting this particular combination, absent the information provided in the present specification.” 
The arguments were carefully considered but not found persuasive because Kang used a PD-1 antibody as an example of what is known in the art. A person of ordinary skill in the art would have all the data in place for the method of treatment claimed since all the reagents were known and used in si,ilar settings and even shown to be superior to other BTK inhibitors for instatnce. A person of ordinary skill in the art is always motivated to pursue the known options within her or his technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.

Conclusion
No claism are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/           Primary Examiner, Art Unit 1647